Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 5, 15, 17, 19, 21, 24, 27, 47, 89, 98-101, 109 and 113 are pending.
	Claims 1, 3, 5, 15, 17, 19, 21, 24, 27 and 109 are withdrawn.
Claims 47, 89, 98-101 and 113 are examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.

Action Summary
 
Claim 47 is objected to because of the informalities is withdrawn.
Claims 89, 98 and 100 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn.
Claims 47, 89, and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (WO2007/100374 A2; of record) is withdrawn.
Claims 47, 89, and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachovchin. (WO2013078059; of record) is withdrawn.

Response to Arguments
	Argument with regards to Lai and Bachovchin has been fully considered but are moot in view of the present presented rejection do not employ neither Lai nor Bachovchin.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 100 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 100 is dependent upon claim 99.  However, claim 99 recites:  
    PNG
    media_image1.png
    179
    216
    media_image1.png
    Greyscale
 and instant claim 100 recites three compounds, none of which are structurally related to the compound recited in claim 99.  Therefore, instant claim 100 does not further limit claim 99.  Applicant may cancel the 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 98 and 100 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Broqua (U.S. Patent 7,115,650).

Broqua discloses the following compound:


    PNG
    media_image2.png
    204
    240
    media_image2.png
    Greyscale
 (column 6, example 1A and 1b).  


47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by      CN 104003922 cited in the STIC search Answer 3 of 28.


    PNG
    media_image3.png
    214
    262
    media_image3.png
    Greyscale
         








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 89, 98 and 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broqua (U.S. Patent 7,115,650).

Broqua teaches the following compound:

    PNG
    media_image4.png
    172
    296
    media_image4.png
    Greyscale
 (coumn 2, line 2).
The difference between Broqua compound and instantly claimed compound is 2 methyl groups.
	However, compounds that differ only by the presence of an extra methyl group are homologues which are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. The homologue is expected to be preparable by the same method and to have the same properties. This expectation is then deemed the motivation for preparing homologues. Homologues are obvious even in the absence of a specific teaching to methylate, In re Wood 199 USPQ 137; In re Hoke 195 USPQ 148; In re Lohr 137 USPQ 548; In re Magerlein 202 USPQ 473; In re Wiechert 152 USPQ 249; Ex parte Henkel 130 USPQ 474; In re Fauque 121 USPQ 425; In re Druey 138 USPQ 39 (MPEP 2144.09).

Claim 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104003922 cited in the STIC search Answer 3 of 28  as applied to claim 47 above, and further in view of Shukshith (Water for Pharmaceutical Use, Int. J. Pharm. Sci. Rev. Res., 36(1), January – February 2016; Article No. 35, Pages: 199-204).
CN 104003922 does not disclose excipient.
 	Shukshith teaches that water for injection (WFI) is used as an excipient in the production of parenteral and other preparations.  Water for injections should be prepared from drinking-water (usually with further treatment) or purified water as a minimum-quality feed water (page 201).  Water is the most commonly used excipient in medicinal products. The minimum quality of water selected depends on the intended use of the product. Table 2 summarises the main categories of sterile products. WFI is required for those products intended for parenteral administration. For convenience the pharmaceutical industry often uses WFI for the preparation of ophthalmic, sterile nasal/ear and cutaneous preparation. In such situation, highly purified water represents a useful alternative with the added advantage of satisfying the industry’s need for large volumes (page 202).  
	It would have been obvious to combine the compound from CN 104003922 and water as an excipient.  One would have been motivated to employ water as an excipient because water is well known excipient for parenteral, ophthalmic, sterile nasal/ear and cutaneous preparation as disclosed by Shukshith with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


	
Allowable Subject Matter
Claim 99 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 47, 89, 98,100-101 and 113 is rejected.
Claim 99 is objected. 
No claims are allowed.
Communication

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.